48 So.3d 915 (2010)
David BRINSON, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 2D09-2366.
District Court of Appeal of Florida, Second District.
November 17, 2010.
James Marion Moorman, Public Defender, and Richard P. Albertine, Jr., Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Sonya Roebuck Horbelt, Assistant Attorney General, Tampa, for Appellee.
DAVIS, Judge.
David Brinson, Jr., challenges his robbery sentence, which was imposed upon resentencing after reversal of his violent career criminal (VCC) sentence. See Brinson v. State, 995 So.2d 1047, 1049 (Fla. 2d DCA 2008). We affirm Brinson's sentence without comment. We remand for the limited purpose of correcting a scrivener's error which appears on the face of the judgment. The written judgment correctly reflects that Brinson was convicted of a second-degree felony, but it incorrectly identifies that felony as armed robbery, which is actually a first-degree felony. See § 810.02(2)(b), Fla. Stat. (1999). Accordingly, we remand with instructions that the trial court correct the written judgment to reflect that Brinson was convicted of the second-degree felony of robbery. See Newson v. State, 867 So.2d 603 (Fla. 2d DCA 2004).
Affirmed; remanded to correct scrivener's error.
NORTHCUTT and SILBERMAN, JJ., Concur.